Keizer v. State                                                     

















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-265-CR

     JOHANNES KEIZER,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 220th District Court
Hamilton County, Texas
Trial Court # 6508-A
                                                                                                    

O P I N I O N
                                                                                                    

      Applicant Johannes Keizer attempts a "direct appeal from the denial of his Application for
Writ of Habeas Corpus."  The State contends that we do not have jurisdiction, citing Ex parte
Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991).  We agree.
      "It is well settled that no appeal can be had from a refusal to issue or grant a writ of habeas
corpus even after a hearing."  Id.  A court may hold a hearing to determine whether there is
sufficient cause for the writ to be issued or whether the merits of the claim should be addressed. 
Id.  No appeal can be taken from this type of hearing.
 Id.
      The record of the hearing and the order entered in this case show that the court was engaged
only in determining whether there was sufficient cause for the writ to be issued.  Absent a hearing
on the merits, Keizer may not appeal.  See id.
      Although Keizer alleges facts which, if true, raise serious questions about the validity of his
conviction for felony D.W.I. and the effectiveness of trial counsel,
 we find that we have no
jurisdiction to consider the appeal.  See id.
      The appeal is dismissed.
 
                                                                                 BILL VANCE
                                                                                 Justice

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Appeal dismissed
Opinion delivered and filed November 16, 1994
Do not publish